On Petition for a Rehearing.
Elliott, J.
In the brief on the petition for a rehearing counsel direct our attention to a prefatory part of the bill of exceptions, and insist that it shows what facts they offered to prove. We have again examined the record, but find no statement of any specific matters that the appellant expected to elicit from the witness. We do find the statement of the purpose for which the appellant asked to introduce the testimony ; we find a recital that the court afterwards charged the jury, in accordance with appellant’s theory; we find a skeleton of the questions asked, but we find no statement of the evidence which it was expected the questions would elicit. There is much in the bill as to the purpose of the appellant, but, unfortunately, not what is needed in the way of stating the specific facts that the witnesses would testify to. It is now too well settled to admit of debate, that the party must *532state the evidence he expects to elicit, or else he can not have the ruling reviewed in this court.
Filed. May 14, 1885.
Petition overruled.